Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. 
Benefit of priority is to May 12, 2016.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method for delivering nucleic acid sequences into a subject-animal that is human or a non-human animal modified to have one or more human immune system vulnerabilities. There is no nexus between a normal human and a non-human animal modified to have one or more human immune system vulnerabilities and therefore it is not clear why these tow subjects are in the same method. The preamble does not state what the nucleic acid sequences encode, or what the human or non-human animal would require the administration of nucleic acid sequences. The human immune system vulnerabilities are not set forth or described in the specification and therefore one cannot when the non-human animal is modified to 
Claim 1 is not clear because at the first step is drawn to administering immune system modulators to the subject animal, taken as a parenteral or whole body administration to the whole subject animal, while the second step is drawn to delivering the nucleic acid sequences into the subject-animal cells. The clarity centers around how one would deliver nucleic acid into the cells of a whole subject animal without administering the nucleic acid to the whole animal.  
Claim 1 Step A refers to administering a plurality of immune system modulators. It is taken that each of the 4 modulators must be administered to the subject-animal, noting that “and” is also defined as “or” in the specification at page 7, render the claim unclear.
 Also, Claim 1 Step B refers to “delivering said nucleic acid” yet there is no previous reference to any nucleic acid for “said nucleic acid”.
In Claim 1, “c” and “d” appear to be presented as method steps rather than further descriptions of the nucleic acid sequences. 
The limitations of Claims 9 and 10 further renders Claim 1 indefinite because one cannot know what is intended by NFkB or IRF3 inhibitors when the listed drugs are not known to be NFkB or IRF3 inhibitors – see below.
Claim 1 comprises periods throughout the claim.

Claims 2, 4, and 6 are indefinite because these claims do not state that the drug is administered to the subject-animal, for example. Further, each of Claims 2, 4, and 6  refer to Claim 1 and state that the delivering step, that is step B drawn to delivering nucleic acid sequences into said subject-animal’s cells” is repeated after each administering step, taken to be Claim 1 step A and the “further administered” drug of each claim. For example, if Claim 2 were written to incorporate the limitation of Claim 1, then it appears that Claim 2 may read:
A method for delivering nucleic acid sequences into a subject- animal's cells, wherein a subject-animal is either, a human, or a non-human animal modified to have one or more human immune system vulnerabilities, the method comprising: 
a. administering to the subject-animal a plurality of immune system modulators comprising: 
i. a tumor necrosis factor alpha (TNFa) inhibitor; 
ii. a nuclear factor KB (NFKB) inhibitor; 
iii. an interferon regulatory factor 3 (IRF3) inhibitor; and
iv. a toll-like receptor 9 (TLR9) inhibitor; 
b. delivering said nucleic acid sequences into said subject-animal's cells; 
c. administering a mechanistic target of rapamycin (mTOR) inhibitor;
d. delivering said nucleic acid sequences into said subject-animal's cells; 

e. wherein the dose of NADV is 1013 NADV particles or more.
Applicants may wish to clarify how the “further” steps of Claims 2, 4, and 6 should be interpreted.
Claims 9 and 10 are indefinite because the listed drugs to not appear to describe NFkB inhibitors or IRF3 inhibitors, respectively. For example, Claim 9 lists digitoxin, ouabain, and daunorubicinum as NFkB inhibitors yet digitoxin and ouabain are cardiac glycosides that are inhibitors of Na/K-ATPase ion pump and daunorubicinum is a tropisomerase inhibitor. In Claim 10, drawn to IRF3 inhibitors, the sertraline is and antidepressant and a selective serotonin uptake inhibitor (SSRI; also noted in Table 3 of the specification) while trifluoperazine and fluphenazine are antipsychotic drugs that are dopamine receptor blockers. Applicants should review all listed drugs in all of the claims to insure that they are indeed the inhibitors that they are stated to be. 
Claims 18 and 19 refer to the nucleic acid of Claim 17, yet Claim 17 is drawn to a method. In Claim 19, the two or more genes are not disclosed in the claim or in the specification, rendering the limitations of Claim 19 indefinite.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification has been written in a prophetic manner and not one example has been performed in which the inhibitors of TNFa, NFkB, IRF3, and TLR9 have been administered with nucleic acid, to deliver nucleic acid into a subject animal’s cells. 
	In In re Wands  (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary; 2) Amount of direction or guidance presented; 3) Presence or absence of working examples:
: While there appears to be an issue with the gene therapy administration of nucleic acid to individuals and the stimulation of an immune response, yet the specification speculates that the administration of inhibitors of TNFa, NFkB, IRF3, and TLR9 will dampen the immune response and result in the prolongation of the gene expression for therapy. Yet not examples of the administration of inhibitors of TNFa, NFkB, IRF3, and 
	No nucleic acids have been administered for gene therapy of any kind, and there is no explanation in the specification regarding why the nucleic acid may/should be administered. 
	Therefore, one would have to determine for themselves how to perform the claimed method, and if the claimed method is able to deliver nucleic acid into subject-animal’s cells.
	4) Nature of the invention;	5) State of the prior art; 6) Relative skill of those in the art: The invention is very complex and the prior art does not appear to recognize the administration of 4 different immune inhibitors with the administration of nucleic acid to humans and non-human animal subjects.
	7) Predictability or unpredictability of the art: The art teaches that the immune system can be blocked to allow gene therapy to progress. For example, Janandharan et al. (2011; Activation of the NF-kB pathway by adeno-associated virus (AAV) vectors and its implication in immune response and gene therapy. PNAS 108(9): 3743-3748) teach 
	Jiang et al. (2013; Rapamycin enhances adenovirus-mediated cancer imaging and therapy in pre-immunized murine hosts. PLOS ONE 8(9): e73650. Pages 1-11) teach that rapamycin abrogated anti-adenovirus antibody productionand prolonged and enhanced adenovirus delivered transgene expression in vivo.
	Hemmi et al. (2000; A toll-like receptor recognizes bacterial DNA. Nature. 408: 740-745) teaches that TLR9 deficient mice showed resistance to the lethal effect of CpG DNA without any elevation of serum pro-inflammatory cytokines such as TNFa.
	8) Breadth of the claims: The claims are not as broad as they are not enabled as discussed above. 
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.	
	
In re Gardner (166 USPQ 138) that: the law requires that disclosure in an application shall inform those skilled in the art how to use applicant's alleged discovery, not how to find out how to use it for themselves.


Art of Record:
Drug Bank, 2021a. Digitoxin. on the web at go.drugbank.com/drugs/DB01396, pages 1-8). Digitoxin teaches that digitoxin is a cardac glycocise  - see Summary – and it inhibits the Na-K-ATPase membrane pump – see Mechanism of action.
Wikipedia, 2021. Ouabain. on the web at en.wikipedia.org/wiki/Aoabain, pages 1-6). Ouabain teaches that ouabain is a cardiac glycoside and that it inhibits Na/K-ATPase ion pump – see paragraph 1.
Minimally Invasive Neurosurgery Clinic, 2021. Daunorubicinum, on the web at www.minclinic.ru/drugs/drugs_eng/D/Daunorubicinum%20[Inn-Latin].html, pages 1-2). MINC teach that daunorubicinum inhibits topoisomerase II- see Pharmacology of Daunorubicinum.
WebMD, 2021. (Sertaline HCl. On the web at www.webmd.com/drugs/2/drug-1/sertraline-oral/details, pages 1-5). WebMD teaches that sertraline is a selective serotonin reuptake inhibitor – see page 22.
Drug Bank, 2021b.(Trifluoperazine. on the web at go/drugbank.com/drugs/DB00831, pages 1-11). Drug Bank teaches that trifluoperazine blacks dopaminergic D1 and D2 receptors – see Mechanism of action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656